Case 2:19-cv-00429-AWA-LRL Document 1-1 Filed 08/13/19 Page 1 of 1 PagelD# 8
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor ene the filing and service of pleadings or other papers as required by law, except as
nited States in

JS 44 (Rev. 02/19)

provided by local rules of court. This form, approved by the Judicial Conference of the

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

eptember 1974, is required for the use of the Clerk of Court for the

 

I. (a) PLAINTIFFS
Jesds Mancillas

(b) County of Residence of First Listed Plaintiff Virginia Beach, VA
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)
Nicholas Marritz, Legal Aid Justice Center, 6066 Leesburg Pike #520

Falls Church, VA 22041

(703) 720-5607

DEFENDANTS

Attorneys (If Known)

 

NOTE: INLAND CONDEMNATION
THE TRACT OF LAND INVO

County of Residence of First Listed Defendant

(1) Executive Landscape, Inc.; (2) Joshua Morin; (3) John Gibson

Virginia Beach, VA

(IN U.S. PLAINTIFF CASES ONLY)

CASES, USE THE LOCATION OF
ILVED.

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)

 

I. CITIZENSHIP OF PRINCIPAL PARTIES (Piace an “X” in One Box for Plaintiff

 

 

 

 

 

 

(For Diversity Cases Only) and One Box for Defendant)
01. U.S. Government F 3 Federal Question PTF DEF PTF DEF
Plaintiff {U.S. Government Not a Party) Citizen of This State O 1 © 1 Incorporated or Principal Place o4 a4
of Business In This State
O2 U.S. Government O14 = Diversity Citizen of Another State O 2 OF 2 Incorporated and Principal Place os a5
Defendant (ndicate Citizenship of Parties in Item IID) of Business In Another State
Citizen or Subject of a O3 OF 3 Foreign Nation o6 O86
Foreign Country
IV. NATURE OF SUIT (Place an “xX” in One Box Only) Click here for: Nature of Suit Code Descriptions.
I CONTRACT _ TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES ]
0 110 Insurance PERSONAL INJURY PERSONAL INJURY O 625 Drug Related Seizure 0 422 Appeal 28 USC 158 G 375 False Claims Act
O 120 Marine 0 310 Airplane 0 365 Personal Injury - of Property 21 USC 881 {0 423 Withdrawal 0 376 Qui Tam (31 USC
0 130 Miller Act 0 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
© 140 Negotiable Instrument Liability 0) 367 Health Care/ 0 400 State Reapportionment
0 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical | 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 0 820 Copyrights CO 430 Banks and Banking
O 151 Medicare Act 6 330 Federal Employers’ Product Liability OF 830 Patent O 450 Commerce
O 152 Recovery of Defaulted Liability 0 368 Asbestos Personal 0 835 Patent - Abbreviated 0 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability 1 840 Trademark Corrupt Organizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY 0 480 Consumer Credit

of Veteran’s Benefits

0 350 Motor Vehicle

O 370 Other Fraud

* 710 Fair Labor Standards

 

 

 

 

0 861 HIA (1395ff)

 

 

 

 

 

0 485 Telephone Consumer

 

0 160 Stockholders’ Suits CO 355 Motor Vehicle O 371 Truth in Lending Act 0 862 Black Lung (923) Protection Act
6 190 Other Contract Product Liability CO 380 Other Personal 0) 720 Labor/Management 0 863 DIWC/DIWW (405(g)) | 490 Cable/Sat TV
O 195 Contract Product Liability | 360 Other Personal Property Damage Relations 1 864 SSID Title XVI 01 850 Securities/Commodities/
6 196 Franchise Injury CO) 385 Property Damage O 740 Railway Labor Act OF 865 RSI (405(g)) Exchange
O 362 Personal Injury - Product Liability O 751 Family and Medical 890 Other Statutory Actions
Medical Malpractice Leave Act 0 891 Agricultural Acts
I REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|(0 790 Other Labor Litigation FEDERAL TAX SUITS 0 893 Environmental Matters
O 210 Land Condemnation OD 440 Other Civil Rights Habeas Corpus: 0 791 Employee Retirement 870 Taxes (U.S. Plaintiff O) 895 Freedom of Information
C 220 Foreclosure 0 441 Voting O 463 Alien Detainee Income Security Act or Defendant) Act
O 230 Rent Lease & Ejectment 0 442 Employment CO 510 Motions to Vacate © 871 IRS—Third Party 0 896 Arbitration
O 240 Torts to Land OG 443 Housing/ Sentence 26 USC 7609 O 899 Administrative Procedure
©) 245 Tort Product Liability Accommodations CG 530 General Act/Review or Appeal of
O 290 All Other Real Property 0) 445 Amer. w/Disabilities - | C1 535 Death Penalty IMMIGRATION Agency Decision
Employment Other: 0) 462 Naturalization Application © 950 Constitutionality of
0 446 Amer. w/Disabilities - |) 540 Mandamus & Other |( 465 Other Immigration State Statutes
Other G 550 Civil Rights Actions
0 448 Education 0 555 Prison Condition
CG 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X” in One Box Only)
wi Original 12 Removed from © 3  Remanded from O14 Reinstatedor © 5 Transferred from © 6 Multidistrict C1 & Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

Cite the U.S. Civil Statute under which you are filing Wo not cite jurisdictional statutes unless diversity):

29 U.S.C. § 207(a); 29 U.S.C. § 216(b)

 

 

Brief description of cause:
Failure to pay overtime wages

 

VIEL. REQUESTED IN

O CHECK IF THIS IS A CLASS ACTION

DEMAND $

CHECK YES only if demanded in complaint:

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. as fund lou Hae tury JURY DEMAND:  WyYes No
VIII. RELATED CASE(S) vos]
IF ANY (See instructions) GE DOCKET NUMBER
DATE SIGNATURE Of ATTORNEY OF RECORD
08/13/2019 (Dia.
FOR OFFICE USE ONLY ~~
RECEIPT # AMOUNT APP FP JUDGE MAG. JUDGE
